The opinion of the court was delivered by
Richardson, C. J.*
In Lord Cokes’ time it seems to have been well settled that, by a tender of the money secured by a mortgage, the land was forever discharged. And it was formerly supposed, in this state, that the law remained here unchanged in this respect, so that a writ of entry might be maintained, where the tender had been refused, in favor of the mortgagor, to recover the land, without bringing the money tendered into court. Such was the impression of the court when Sweet v. Horn, 1 N. H. Rep. 332, was decided. But in that case the money tendered was brought into court and lodged with the clerk, and was, eventually, taken by the mortgagee or his assigns. The question, whether it was necessary to bring the money into court in such a case, did not arise in that cause. We are now of opinion that the impression then entertained was erroneous. It seems to us that no action to recover the land can be maintained by the mortgagor without bringing the money, tendered, into court.
*158In order to obtain a decree, discharging a mortgage, on a petition, under the statute of June 16, 1795, in cases where a tender had been made, it was provided by the statute that the money tendered should be brought into court. And there is a similar provision in the statute of July 3, 1829.
These provisions dearly show that it was the intention of the legislature that, to make the tender an effectual discharge of the mortgage, the money should be kept ready for the mortgagee. And if there be any default in this respect, the benefit of the tender will be lost.
In this case the money tendered has not been brought into court. But if this were the only difficulty in the case of the demandants, it might perhaps be now removed by lodging the money with the clerk. There is, however, another objection to the action, which cannot be removed. In Massachusetts it is held that the only remedy for a mortgagor, in a case of this kind, is a bill in equity. But in this state, when the mortgagee has never been in possession, and there has been a tender or payment of the whole sum secured by the mortgage, a writ of entry may be maintained by the mortgagor against the mortgagee, if he enter.
And when the mortgagee has been in possession, if the mortgagor call upon him for an account of the rents and profits and the sums due upon the mortgage, and he render such an account, then, perhaps, upon the payment, or tender of the amount claimed by the mortgagee to be due, a writ of entry may be maintained by the mortgagor. But we are of opinion that the mortgagor can maintain a writ of entry in no other cases. When there is any dispute as to the sum really due, the only remedy for the mortgagor is by petition under the statute.
In this case die amount due on the mortgage was a little more than $1000, when the tender was made.
The sum tendered was only ⅜988. The money ex*159pended by the mortgagee in repairs had not been adjusted. The amount of rent for which the mortgagee ought, under the circumstances, to account, yens not ascertained. It is clear then that a writ of entry can not be maintained in such a case, and the verdict must, be set aside, and

A new trial granted.


Parker, J. did net sit.